DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 6, 2020 has been entered. Claims 1-20 are pending. Claims 1-12 are withdrawn as being directed to a non-elected apparatus. Claim 13 has been amended. Claim 20 is new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandei et al. (EP 1088504 A1; April 4, 2001).
Regarding claim 13, Sandei discloses a method of preparing a beverage with a beverage machine by introducing a jet of liquid into a container, wherein the container already comprises a beverage ingredient ([0038]-[0040]). 
Sandei further teaches that the beverage machine comprises a nozzle connected to a liquid supplying system (58), the nozzle comprising a tube (511) having an inlet and outlet wherein a jet of liquid emerges from the outlet, wherein the nozzle comprises a sleeve (51) that has an internal section greater than the liquid outlet as it fits to the end of the tube outlet. The sleeve surrounds the jet of liquid as it supplied the jet of fluid into a container and further comprises an opening in its lateral wall that is positioned near the outlet end of the tube (See Figure below, [0038]-[0040])


    PNG
    media_image1.png
    678
    588
    media_image1.png
    Greyscale

With respect to the sleeve opening being positioned near the liquid outlet end of the tube, the examiner notes that the liquid outlet end of the tube is at the opposite end of the sleeve opening, however, such design is merely a rearrangement of parts and obvious to one of ordinary skill in the art. Changing the location of the sleeve opening or liquid outlet does not change the operation of the device and is therefore an obvious variant over the prior art (See MPEP 2144.04) 
Regarding claim 14, Sandei discloses moving the nozzle to keep a short distance between the substance in the cup and the nozzle outlets ([0040]), but fails to specifically teach measuring the height of the container before introducing liquid into the container. 
However, it would have been obvious to one of ordinary skill in the art to measure the height of the container in Sandei. Sandei clearly recognizes keeping the 
Regarding claim 15, Sandei further teaches that the nozzle is raised relative to the container to maintain a short distance above the level of liquid in the container ([0040]). 
Regarding claim 17, Sandei discloses a method as described above, wherein the nozzle comprises a sleeve positioned over the liquid outlet, but fails to teach that the jet of liquid is stabilized along the length the sleeve, wherein the length is between 15 mm and 25 mm. 
However, as Sandei discloses a sleeve that extends beyond the liquid outlet, the sleeve would act as a stabilizer for the jet of liquid as it travels along the length of the sleeve and therefore Sandei discloses stabilizing the jet of liquid emerging from the liquid outlet.
With respect to the length of the sleeve, it would have been obvious to one of ordinary skill in the art to vary depending on the desired amount of stabilization for the jet of liquid as a longer sleeve for allow for more travel time for the jet of liquid. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 18, the opening on Sandei establishes communication between the internal section of the sleeve and the outside of the nozzle as the water travels through the sleeve and out the nozzle. (See Figures)
Regarding claim 19, with respect to the diameter of the opening, Sandei discloses that excellent mixing results are obtained with a hole diameter from 0.6 to 1.1 mm ([0051]), thus overlapping the claimed range of 0.5 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandei et al. (EP 1088504 A1; April 4, 2001) as applied to claim 13 above, and further in view of Wu (US Patent No. 5,768,975; June 23, 1998).
	Regarding claims 16 and 20, Sandei discloses the method as described above wherein a jet of liquid is introduced into a container through a nozzle, but fails to disclose sucking air through the opening in the sleeve such that the air in the sleeve is flowing around the jet of liquid.
	Wu discloses a method of dispensing a beverage, wherein the nozzle for introducing a jet of liquid comprises a sleeve portion wherein air is drawn into (e.g. sucked) the sleeve portion to surround the jet of liquid as the air passageways are 
	It would have been obvious to one of ordinary skill in the art to have the method of Sandei comprise a sleeve portion that allows air to be drawn into the sleeve and surround the jet of liquid. Doing so would allow formation of bubbles in the beverage of Sandei and would have been obvious to do so depending on the desired beverage being made. 


Response to Declaration
The Declaration under 37 CFR 1.132 filed Nov. 6, 2020 is insufficient to overcome the rejection of claims 13-19 based upon the 103 rejection over Sandei and Wu as set forth in the last Office action.
Applicant asserts on pages 2-4 that Sandei does not teach the at least one opening in the sleeve to be positioned near the liquid outlet end of the tube 511.
This is not found persuasive as the tube 511 in Sandei ends into a top opening in the sleeve, therefore a liquid outlet end of the tube being positioned near an opening in the sleeve, and further, the exact positions are merely rearrangements of part and obvious to one of ordinary skill in the art. 
Applicant has not shown how the position results in a difference over the prior art and is merely stating a matter of opinion without presenting any evidence. 

The claims only require introducing a beverage ingredients and introducing a jet of liquid, wherein the sleeve surrounds the jet of liquid emerging from the liquid outlet. As stated above, Sandei discloses such process steps.
The claims do not require that the sleeve surround the entire or a majority of the tube, only that it is positioned near the liquid outlet of the tube, which Sandei teaches. The claims do not recite a method steps of foaming or producing air bubbles. 
Therefore, such assertions is not found persuasive and not commensurate in scope with the claims. 
Applicant further asserts on pages 4-5 that Wu produced bubbles using a different method or technique than the instant invention. 
This is not found persuasive. While the examiner agrees that the method of Wu additionally sucks in liquid, the air passages in Wu further suck air to allow for the formation of bubbles in the beverage. The instant claims do not exclude any liquid from being sucked through the opening and therefore as Wu discloses the formation of bubbles by sucking air through an air passageway, this argument is not found convincing. 
For the reasons stated above, the Declaration is insufficient to overcome the 103 rejections. 

	 

	

Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant asserts on pages 6-9 that Sandei does not teach the at least one opening in the sleeve to be positioned near the liquid outlet end of the tube 511.
This is not found persuasive as the tube 511 in Sandei ends into a top opening in the sleeve, therefore a liquid outlet end of the tube being positioned near an opening in the sleeve, and further, the exact positions are merely rearrangements of part and obvious to one of ordinary skill in the art. 
Applicant has not shown how the position results in a difference over the prior art and is merely stating a matter of opinion without presenting any evidence. 
Further, applicant states that the instant invention results in small air bubbles in the beverage to produce efficient foaming, however, such assertions are not commensurate in scope with the claims. 
The claims only require introducing a beverage ingredients and introducing a jet of liquid, wherein the sleeve surrounds the jet of liquid emerging from the liquid outlet. As stated above, Sandei discloses such process steps.
The claims do not require that the sleeve surround the entire or a majority of the tube, only that it is positioned near the liquid outlet of the tube, which Sandei teaches. The claims do not recite a method steps of foaming or producing air bubbles. 
Therefore, such assertions is not found persuasive and not commensurate in scope with the claims. 

This is not found persuasive. While the examiner agrees that the method of Wu additionally sucks in liquid, the air passages in Wu further suck air to allow for the formation of bubbles in the beverage. The instant claims do not exclude any liquid from being sucked through the opening and therefore as Wu discloses the formation of bubbles by sucking air through an air passageway, this argument is not found convincing. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Wu with Sandei, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation lies in Wu. Wu discloses a method of dispensing a beverage, wherein the nozzle for introducing a jet of liquid comprises a sleeve portion wherein air is drawn into (e.g. sucked) the sleeve portion to surround the jet of liquid as the air passageways are towards the outer portion of the sleeve (See Figures; col 2 lines 10-55). Wu discloses that such sleeve and air passage way allows for bubbles, or foam, to form in the beverage.

For the reasons stated above, applicant’s arguments are not found persuasive and a 103 rejection is maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                              /DONALD R SPAMER/Primary Examiner, Art Unit 1799